DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-4 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2022/0072783 A1, hereinafter “Park”) in view of Lee et al. (KR 10-2199897, hereinafter “Lee”).
Regarding Claim 1, Park discloses an apparatus and a method for forming a 3D object by means of a vat photopolymerization (aka stereolithography (SLA)) setup, the apparatus comprising a 3D printing system (1) including a 3D printer (10) and an image processing unit (20), and the 3D printer may include a resin accommodation part (100), an LCD unit (200), and LED backlight unit (300), and a control unit (400) ([0042]; Fig. 1,2). The image processing unit may analyze 3D drawings (3D image) of a 3D printed target object into horizontal tomographic images (2D images) ([0084]), thus slicing. The 2D images are outputted to the control unit which controls the LCD based on the images ([0097]). The LCD unit is configured to cure the photocurable resin in the shape of a tomographic image by switching the light sources of the LED backlight unit, installed adjacent to the LCD unit and configured to provide backlight, in the shape of the tomographic image and then radiating light onto the resin accommodation part ([0045-0051]), thus the LCD functions as a mask and this 3D printing technology may be referred to as masked stereolithography (MSLA). The LED comprises a plurality of point light sources (320) that are LEDs constituting the light source and which may individually emit light in a dot form and provide backlight to the LCD unit under the control of the control unit which may determine the coordinates of the point light sources corresponding to a tomographic image based on an image signal from the tomographic image applied from the LCD unit ([0067-0069]). Thus irradiation area coordinates corresponding to the tomographic images are calculated. Alternatively the control unit may divide the point light sources disposed on the backlight substrate (310) into a plurality of unit regions (330) having a predetermined width and length ([0070]; Fig. 3). A conventional LED/LCD-based optical engine and resin 3D printer suffers problems because the overall area of an LED panel used as a backlight is always turned on ([0005]). However, as disclosed here by Park, because light is selectively emitted only in a tomographic image region, the lifespans of not only the LEDs, which are the light source, but also the LCDs are improved ([0029]). Park does not disclose that the LEDs are UV LEDs. 
In the same field of disclosure, masked stereolithography (MSLA), Lee reviews the state of the technology in MSLA and discloses an LCD method in which UV light is irradiated on the entire surface of a photocurable liquid resin through an LED light source, and an LCD panel masks the light except for the desired output area ([0004, 0006]). Thus the LEDs are UV LEDs. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Park invention of a method for forming a 3D printed object by MSLA using an LCD and an LED light source, however silent as to the type of light and the type of LED, as discussed above, with the Lee teaching of MSLA using an LCD and a UV LED. One would be motivated to combine them by a desire to gain the benefit of using apparatus regarded as conventional with a reasonable expectation of predictable results.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743